Exhibit 10.1
RETIREMENT AND EMPLOYMENT TRANSITION AGREEMENT
     This Retirement and Employment Transition Agreement (this “Agreement”) is
entered into among Albin F. Moschner (“Executive”), Leap Wireless International,
Inc. (“Leap”) and Cricket Communications, Inc. (“Cricket,” and together with
Leap, the “Company”), effective as of January 17, 2011 (the “Effective Date”).
     WHEREAS, Executive has communicated his plans to retire from the Company;
     WHEREAS, the Company desires to retain Executive to provide certain
continuing employment and consulting services to the Company and wishes to
provide Executive with certain compensation and benefits in return for
Executive’s services; and
     WHEREAS, Executive wishes to provide services to the Company in return for
certain compensation and benefits.
     NOW, THEREFORE, in consideration of the mutual promises herein contained,
the parties agree as follows:
     1. Term of Employment/Consulting Services.
          (a) Employment Period. During the period (i) commencing on the
Effective Date and (ii) ending on January 31, 2011 (such date, the “Employment
Termination Date” and such period, the “Employment Period”), Executive will
continue to be employed by the Company. The parties acknowledge that the
termination of the Employment Period will constitute Executive’s “separation
from service” with the Company as such term is defined in Treasury
Regulation Section 1.409A-1(h) and any successor provision thereto and the scope
of the consulting services to be provided pursuant to this Agreement shall be
limited to the extent necessary to establish that such a separation from service
has occurred.
          (b) Consulting Period. Subject to Section 4(a)(iii), on February 1,
2011, Executive shall immediately begin to provide consulting services to
Cricket for a period of eighteen (18) months (the “Consulting Period, and
together with the Employment Period, the “Transition Period”). Executive’s
consulting services pursuant to this Section 1(b) shall automatically terminate
at the end of the Consulting Period, unless terminated earlier pursuant to this
Agreement.
     2. Duties and Services.
          (a) Duties During Employment Period. During the Employment Period,
Executive shall report directly to the Chief Executive Officer of Cricket and
shall devote substantially all of his business time and effort to such duties as
may be assigned to Executive from time to time by the Chief Executive Officer.
Executive shall serve as the Company’s Executive Vice President and Chief
Operating Officer until the Employment Termination Date. Executive shall be
deemed to have immediately resigned his positions as an officer and/or director
of Leap, Cricket and their subsidiaries effective as of such date, without any
further action.

 



--------------------------------------------------------------------------------



 



          (b) Scope of Services During Consulting Period.
               (i) During the Consulting Period, Executive shall devote such
percentage of his business time and effort, subject to Section 1(a), to the
performance of his services hereunder as shall be reasonably requested or
directed from time to time by the Chief Executive Officer and shall provide such
additional information, advice and assistance concerning matters that are within
the scope of Executive’s knowledge and expertise.
               (ii) In order to avoid any actual or perceived conflict of
interest during the Consulting Period, Executive agrees that he will not,
directly or indirectly, own, manage, operate, join, control, or participate in
the ownership, management, operation, or control of, or be involved as an
officer, director, employee, consultant, independent contractor, limited or
general partner, member, shareholder, joint venturer, advisor, or otherwise (the
“Specified Activities”) of any profit or nonprofit business or organization
which, to the knowledge of Executive (A) provides goods or services within the
field of wireless telecommunications, or (B) holds or proposes to hold or invest
in debt or equity securities of the Company or that offers investment,
strategic, proxy or other advisory services to any such holder or proposed
holder or investor in debt or equity securities of the Company; provided, that
nothing in this Section 2(b) shall be construed to prohibit Executive from
owning not in excess of 2% of the outstanding equity securities of any
publicly-traded entity. In the event that Executive desires to pursue any of the
Specified Activities with respect to any business or organization described in
subsections (A) or (B) above, Executive shall provide notice to the Chief
Executive Officer regarding the proposed nature and scope of such services or
activities and may request a waiver from the provisions of this Section
2(b)(ii), which such request will be considered by the Chief Executive Officer
in his sole and absolute discretion. In the event that Executive desires to
pursue any of the Specified Activities with respect to any business or
organization other than as described in subsections (A) or (B) above, Executive
shall provide notice to the Chief Executive Officer regarding the proposed
nature and scope of such services or activities.
     3. Compensation.
          (a) Employment Period. Executive shall be entitled to the following
compensation and benefits from Cricket:
               (i) During the Employment Period, Cricket shall continue to pay
to Executive his base salary as was in effect immediately prior to the Effective
Date, payable in accordance with Cricket’s standard payroll practices.
               (ii) Executive shall be eligible to be considered to receive a
cash bonus award in recognition of Cricket’s financial and operational
performance in 2010 and Executive’s individual contributions to Cricket during
such period, which amount shall be awarded by the Compensation Committee of
Leap’s Board of Directors in its sole and absolute discretion. Such bonus shall
be paid at the same time as 2010 annual bonuses are generally paid to the
Company’s executives.

2



--------------------------------------------------------------------------------



 



               (iii) During the Employment Period, Executive shall be eligible
to continue to participate in Cricket’s employee benefit plans or programs
maintained or established by Cricket (including, but not limited to, group
medical, dental, and vision benefits, life and disability insurance benefits,
long term care insurance, and other programs) to the same extent as other
executive officers of Cricket, subject to the generally applicable terms and
conditions of the plan or program in question.
          (b) Consulting Period. During the Consulting Period, in consideration
for the consulting services to be provided hereunder and Executive’s compliance
with the provisions of Section 2(b) above and Sections 5, 6, 7 and 8 below,
Executive shall be entitled to receive the following compensation and benefits
from Cricket:
               (i) Cricket shall pay to Executive a monthly consulting fee as
follows: (A) following commencement of the Consulting Period, Cricket shall pay
Executive the amount of Seventy Nine Thousand One Hundred Sixty Seven Dollars
($79,167) on the first regularly scheduled payroll date following the
effectiveness of Executive’s First Release (as defined below); and (B) Cricket
shall thereafter pay Executive the amount of Seventy Nine Thousand One Hundred
Sixty Seven Dollars ($79,167) on the first regularly scheduled payroll date of
each of the following seventeen (17) calendar months during the Consulting
Period; provided, however, that the aggregate consulting fees paid to Executive
during the Consulting Period pursuant to this Section 3(b)(i) shall not exceed
One Million Four Hundred Twenty-Five Thousand Dollars ($1,425,000) (the
“Aggregate Consulting Fees”).
               (ii) To the extent that Executive elects continuation health care
coverage for Executive and his eligible dependents under Section 4980B(f) of the
Internal Revenue Code of 1986, as amended from time to time (the “Code”) and
Sections 601-608 of the Employee Retirement Income Security Act of 1974, as
amended (“COBRA Coverage”), Executive shall not be required to pay premiums for
such COBRA Coverage; provided, however, that the payment of such premiums by
Cricket shall cease at such time as Executive is eligible for comparable
coverage with a subsequent employer. Executive acknowledges that, following the
termination of the Employment Period, Executive shall not be eligible to
participate in any plan or program which, as a condition of eligibility for such
plan or program, requires Executive to be an employee of the Company.
               (iii) Cricket shall reimburse Executive for reasonable
out-of-pocket business expenses incurred in connection with the performance of
his consulting services, subject to (A) such policies as Cricket may from time
to time establish, and (B) Executive furnishing Cricket with evidence in the
form of receipts satisfactory to Cricket substantiating the claimed
expenditures.
          (c) Stock Awards.
               (i) During the Employment Period and the Consulting Period, all
of Executive’s unexercised Stock Awards shall continue to vest and be
exercisable, if applicable, pursuant to the terms of the Stock Plan and the
individual award agreements pursuant to which they were granted. There shall be
no break in service to the Company as a result of Executive’s conversion from an
employee to a consultant for purposes of Executive’s Stock Awards. Upon either
(i) the termination of the Employment Period (without a subsequent Consulting
Period

3



--------------------------------------------------------------------------------



 



hereunder), or (ii) subject to Section 3(c)(ii), the termination of the
Consulting Period, Executive shall cease vesting in any unvested Stock Awards
and the vested Stock Awards shall be exercisable pursuant to the terms of the
Stock Plan and the individual award agreements. For purposes of this Agreement,
“Stock Awards” means all options to purchase shares of Leap common stock and
restricted stock awards for shares of Leap common stock granted pursuant to the
Leap Wireless International, Inc. 2004 Stock Option, Restricted Stock and
Deferred Stock Unit Plan (the “Stock Plan”).
               (ii) In the event of the occurrence of a Change in Control (as
such term is defined in the Stock Plan), if the Consulting Period terminates
(whether pursuant to the termination of the Agreement pursuant to Section 1(b)
or the Company’s earlier termination of the Consulting Period pursuant to
Section 4(b) for reasons other than Cause) during the period commencing ninety
(90) days prior to such Change of Control and ending twelve months after such
Change in Control, then all of Executive’s unvested Stock Awards (including, for
the avoidance of doubt, any such Stock Awards as to which vesting otherwise
would have been deemed to have ceased pursuant to Section 3(c)(i) upon
termination of the Consulting Period) shall immediately vest on the date of the
termination of the Consulting Period (or, if later, immediately prior to the
date of the occurrence of such Change in Control). For purposes of this
Section 3(c)(ii), the term “Cause” shall mean termination of the Consulting
Period by the Company (A) upon Executive’s commission of an act of fraud or
dishonesty having a material adverse effect on the Company, (B) upon Executive’s
willful engagement in illegal conduct or gross misconduct having a material
adverse effect on the Company or (C) upon Executive’s being convicted of, or
pleading nolo contendere to, the commission of a felony. The provisions of this
Section 3(c)(ii) shall be deemed to amend the applicable provisions of
Executive’s Stock Awards.
     4. Termination of Employment or Consultancy.
          (a) Termination of Employment.
               (i) Notwithstanding anything to the contrary in this Agreement,
Executive’s employment with the Company during the Employment Period is at-will
and may be terminated at any time, with or without Cause (as defined in that
certain Amended and Restated Severance Benefits Agreement by and among
Executive, the Company and Leap dated March 1, 2008 (the “Severance Benefits
Agreement”)) or advance notice, by either Executive or the Company.
               (ii) Upon any termination of the Employment Period, Cricket shall
issue Executive his final paycheck, reflecting his fully earned but unpaid base
salary, when due, through the date of termination of employment at the rate then
in effect, plus all accrued but unused vacation and other amounts or benefits to
which Executive is entitled under any compensation or benefit plan of Cricket at
the time of termination in accordance with the terms of such plans.
               (iii) In the event that the Employment Period terminates for any
reason prior to the Employment Termination Date, this Agreement shall terminate
and shall be of no further force or effect and there shall be no Consulting
Period. Based on the

4



--------------------------------------------------------------------------------



 



circumstances of Executive’s termination of employment, Executive shall be
entitled to receive applicable benefits set forth in the Severance Benefits
Agreement. In the event Executive’s employment is terminated by the Company for
Cause or by Executive without Good Reason (as defined in the Severance Benefits
Agreement), he will be entitled to no further compensation or benefits under
this Agreement or the Severance Benefits Agreement (other than as set forth in
Section 4(a)(ii) above).
               (iv) In the event that the Employment Period terminates on the
Employment Termination Date pursuant to this Agreement, and the Consulting
Period commences immediately thereafter, the Severance Benefits Agreement shall
terminate and Executive shall be entitled only to the payments and benefits set
forth in Section 3(b) above.
          (b) Termination of Consulting Period. The Company shall be entitled to
terminate the Consulting Period on thirty (30) days’ prior written notice to
Executive. If the Consulting Period is terminated by the Company for any reason
prior to Executive’s provision of eighteen (18) months of consulting services
thereunder, subject to Executive’s compliance with Sections 5, 6, 7 and 8 below,
Executive shall be entitled to receive the following from Cricket:
               (i) a lump sum payment in cash equal to the Aggregate Consulting
Fees (less any monthly cash consulting fees previously received by Executive for
consulting services pursuant to Section 3(b)(i)), which amount shall be paid not
later than the thirtieth (30th) day following the date on which the Second
Release (as defined below) by Executive becomes irrevocable; and
               (ii) to the extent that Executive has previously elected COBRA
Coverage, continued payment of Executive’s premiums for COBRA Coverage until the
date on which the Consulting Period would have otherwise ceased; provided,
however, that the payment of such premiums by Cricket shall cease at such time
as Executive is eligible for comparable coverage with a subsequent employer.
          (c) Exclusive Remedy. In the event of a termination of the Consulting
Period, Executive’s sole remedy shall be to receive the payments and benefits
described in this Agreement.
          (d) Return of the Company’s Property. Upon the termination of his
employment or consultancy in any manner, as a condition to Executive’s receipt
of any post-termination benefits described in this Agreement, Executive shall,
at the request of the Company, promptly surrender to the Company or destroy all
lists, books and records of, or in connection with, the Company’s business, and
all other property belonging to the Company, it being distinctly understood that
all such lists, books and records, and other documents, are the property of the
Company, other than any such property that the Company determines is necessary
for Executive’s provision of consulting services pursuant to this Agreement. At
the request of the Company, Executive shall deliver to the Company a signed
statement certifying material compliance with this Section 4(d) prior to the
receipt of any post-termination benefits described in this Agreement.

5



--------------------------------------------------------------------------------



 



     5. Releases.
          (a) As a condition to Executive’s receipt of any payments or benefits
during the Consulting Period pursuant to Sections 3(b) and 3(c) above, on or
after the date of the termination of the Employment Period and not later than
twenty-one (21) days after the date of such termination, Executive shall execute
and not revoke a general release of all claims in favor of the Company (the
“First Release”) in substantially the form attached hereto as Exhibit A. In the
event that Executive fails to execute and deliver to the Company the First
Release in accordance with this Section 5(a) within thirty (30) days following
the date of the Termination of the Employment Period, or Executive revokes the
First Release in accordance with the terms thereof, Executive shall not be
entitled to any payments or benefits pursuant to Sections 3(b) and 3(c) above.
          (b) As a condition to Executive’s receipt of any post-termination
payments or benefits following the termination of the Consulting Period pursuant
to Section 4(b) above, on or after the date of the termination of the Consulting
Period and not later than twenty-one (21) days after the date of such
termination, Executive shall execute and not revoke a general release of all
claims in favor of the Company (the “Second Release”) in substantially the form
attached hereto as Exhibit B. In the event that Executive fails to execute and
deliver to the Company the Second Release in accordance with this Section 5(b)
within thirty (30) days following the date of the termination of the Consulting
Period, or Executive revokes the Second Release in accordance with the terms
thereof, Executive shall not be entitled to any post-termination benefits
pursuant to Section 4(b) above.
     6. Confidentiality and Proprietary Rights. In consideration of the
provisions of Sections 3 and 4 of this Agreement, and in order to protect the
goodwill of the Companies, Executive hereby agrees to the following covenants:
          (a) Confidentiality. For the period of three (3) years commencing on
the termination of the Transition Period, Executive shall not, directly or
indirectly, disclose or make available to any person, firm, corporation,
association or other entity for any reason or purpose whatsoever, any
Confidential Information (as defined below). Executive agrees that, upon
termination of Executive’s employment with Cricket, all Confidential Information
in Executive’s possession that is in writing or other tangible form (together
with all copies or duplicates thereof, including computer files) shall be
returned to Cricket and shall not be retained by Executive or furnished to any
third party, in any form except as provided herein or as required for
Executive’s provision of consulting services hereunder; provided, however, that
Executive shall not be obligated to treat as confidential, or return to Cricket
copies of any Confidential Information that (i) was publicly known at the time
of disclosure to Executive, (ii) becomes publicly known or available thereafter
other than by any means in violation of this Agreement or any other duty owed to
the Company or any of their respective affiliates by any person or entity, or
(iii) is lawfully disclosed to Executive by a third party. As used in this
Agreement, the term “Confidential Information” means: information disclosed to
Executive or known by Executive as a consequence of or through Executive’s
relationship with Cricket, about the customers, employees, business methods,
technical operations, public relations methods, organization, procedures or
finances, including, without limitation, information of or relating to customer
lists, of the Company and their respective affiliates.

6



--------------------------------------------------------------------------------



 



          (b) Non-Solicitation. For the period commencing on the termination of
the Transition Period and ending on the third (3rd) anniversary thereof,
Executive shall not, either on Executive’s own account or jointly with or as a
manager, agent, officer, employee, consultant, partner, joint venture, owner or
shareholder or otherwise on behalf of any other person, firm or corporation,
directly or indirectly solicit or attempt to solicit away from the Company or
any of their respective affiliates, any of their officers or employees or offer
employment to any person who, on or during the six (6) months immediately
preceding the date of such solicitation or offer, is or was an officer or
employee of the Company or any of their respective affiliates; provided,
however, that a general advertisement to which an employee of the Company or any
of their respective affiliates, responds shall in no event be deemed to result
in a breach of this Section 6(b).
          (c) Effect of Breach. In the event that Executive breaches any of the
provisions of this Section 6, or threatens to do so, in addition to and without
limiting or waiving any other remedies available to the Company in law or in
equity, the Company shall be entitled to immediate injunctive relief in any
court having the capacity to grant such relief, to restrain such breach or
threatened breach and to enforce this Section 6. Executive acknowledges that it
is impossible to measure in money the damages that the Company will sustain in
the event that Executive breaches or threatens to breach this Section 6 and, in
the event that the Company institutes any action or proceeding to enforce this
Section 6 seeking injunctive relief, Executive hereby waives and agrees not to
assert or use as a defense a claim or defense that the Company has an adequate
remedy at law. Also, in addition to any other remedies available to the Company
in law or in equity, in the event that Executive breaches the provisions of this
Section 6 in any material respect, Executive shall forfeit Executive’s right to
further benefits under Section 3(b), Section 3(c) or Section 4(b) and Executive
shall be obligated to repay to Cricket the benefits that Executive has received
under Section 3(b) or Section 4(b). If a court or arbitrator shall hold that the
duration, scope or area restriction or other provision of this Section 6 is
unreasonable under the circumstances now or then existing, the parties hereto
agree that the maximum duration, scope or area restriction reasonable under the
circumstances shall be substituted for the stated duration, scope or area
restriction.
     7. Mutual Nondisparagement. Executive and the Company agree that neither
shall make disparaging, demeaning or negative remarks about the other to any
third party. Nothing in this provision shall be construed as preventing any
party from testifying truthfully under oath in a deposition or other legal
proceeding. For purposes of this Section 7, internal communications to and among
current management employees of the Company are not considered communications to
third parties. Any inquiries regarding Executive from prospective employers
shall be forwarded to the Chief Executive Officer or Senior Vice President,
Human Resources of Cricket, who shall confirm that Executive retired from the
Company for personal reasons. Except as required by law or court order, the
Company shall not make any additional or inconsistent internal or public
statements regarding Executive’s resignation.
     8. Cooperation with the Company. Executive agrees to cooperate fully with
the Company and its counsel with respect to any reasonable request from the
Company for assistance with respect to any matter (including litigation,
investigation, government proceedings and general claims) which relates to
matters with which Executive was involved during the term of employment or
service with the Company, subject to reimbursement of

7



--------------------------------------------------------------------------------



 



reasonable out-of-pocket travel costs and expenses. Such cooperation may include
appearing from time to time at the offices of the Company or the Company’s
counsel, or telephonically, for conferences and interviews and providing
testimony in depositions, court proceedings and administrative hearings as
necessary for the Company to defend claims, and in general providing the Company
and its counsel with the full benefit of Executive’s knowledge with respect to
any such matter. Executive agrees to render such cooperation in a timely fashion
and at such times as may be mutually agreeable to the parties concerned.
     9. Agreement to Arbitrate. Except as set forth in Section 6(c), any
dispute, claim or controversy based on, arising out of or relating to
Executive’s employment or this Agreement shall be settled by final and binding
arbitration in San Diego, California, before a single neutral arbitrator in
accordance with the National Rules for the Resolution of Employment Disputes
(the “Rules”) of the American Arbitration Association (“AAA”), and judgment on
the award rendered by the arbitrator may be entered in any court having
jurisdiction. Arbitration may be compelled pursuant to the California
Arbitration Act (Code of Civil Procedure §§ 1280 et seq.). If the parties are
unable to agree upon an arbitrator, one shall be appointed by the AAA in
accordance with its Rules. Each party shall pay the fees of its own attorneys,
the expenses of its witnesses and all other expenses connected with presenting
its case; provided that Cricket shall pay to Executive all reasonable
arbitration expenses and legal fees incurred by Executive if Executive prevails
in enforcing or obtaining his rights or benefits provided by this Agreement.
Such payments shall be made within five (5) days after Executive’s request for
payment accompanied with evidence of fees and expenses incurred as Cricket may
reasonably request. Other costs of the arbitration, including the cost of any
record or transcripts of the arbitration, AAA’s administrative fees, the fee of
the arbitrator, and all other fees and costs, shall be borne by the Company.
Except as set forth in Section 6(c), this Section 9 is intended to be the
exclusive method for resolving any and all claims by the parties against each
other for payment of damages under this Agreement or relating to Executive’s
employment; provided, however, that neither this Agreement nor the submission to
arbitration shall limit the parties’ right to seek provisional relief, including
without limitation injunctive relief, in any court of competent jurisdiction
pursuant to California Code of Civil Procedure § 1281.8 or any similar statute
of an applicable jurisdiction. Seeking any such relief shall not be deemed to be
a waiver of such party’s right to compel arbitration. Both Executive and the
Company expressly waive their right to a jury trial.
     10. General Provisions.
          (a) Successors and Assigns. The rights of the Company under this
Agreement will inure to its successors and assigns. Executive shall not be
entitled to assign any of Executive’s rights or obligations under this
Agreement. This Agreement shall inure to the benefit of and be enforceable by
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees and, in the event of
Executive’s death during the Consulting Period, the payments and benefits
contemplated by Sections 4(a) and 4(b) shall be paid to or made available to
Executive’s estate or designated beneficiary.
          (b) Severability. In the event any provision of this Agreement is
found to be unenforceable by an arbitrator or court of competent jurisdiction,
such provision shall be

8



--------------------------------------------------------------------------------



 



deemed modified to the extent necessary to allow enforceability of the provision
as so limited, it being intended that the parties shall receive the benefit
contemplated herein to the fullest extent permitted by law. If a deemed
modification is not satisfactory in the judgment of such arbitrator or court,
the unenforceable provision shall be deemed deleted, and the validity and
enforceability of the remaining provisions shall not be affected thereby.
          (c) Interpretation; Construction. The headings set forth in this
Agreement are for convenience only and shall not be used in interpreting this
Agreement. This Agreement has been drafted by legal counsel representing the
Company, but Executive has participated in the negotiation of its terms.
Furthermore, Executive acknowledges that Executive has had an opportunity to
review and revise the Agreement and have it reviewed by legal counsel, if
desired, and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement. Either party’s failure to enforce any
provision of this Agreement shall not in any way be construed as a waiver of any
such provision, or prevent that party thereafter from enforcing each and every
other provision of this Agreement.
          (d) Governing Law and Venue. This Agreement will be governed by and
construed in accordance with the laws of the United States and the State of
California applicable to contracts made and to be performed wholly within such
State, and without regard to the conflicts of laws principles thereof. Except as
set forth in Section 9, any suit brought hereon shall be brought in the state or
federal courts sitting in San Diego, California, the Parties hereby waiving any
claim or defense that such forum is not convenient or proper. Each party hereby
agrees that any such court shall have in personam jurisdiction over it and
consents to service of process in any manner authorized by California law.
          (e) Notices. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
certified or registered mail, return receipt requested, postage prepaid,
addressed to the last known mailing address of the respective party, provided
that all notices to Cricket shall be directed to the attention of the Board of
Directors of Cricket with a copy to the Secretary of Cricket, and all notices to
Leap shall be directed to the attention of the Board of Directors of Leap with a
copy to the Secretary of Leap, or to such other address as any party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.
          (f) Survival. Sections 4 (“Termination of Employment or Consultancy”),
6 (“Confidentiality and Proprietary Rights”), 7 (“Mutual Nondisparagement”), 8
(“Cooperation with the Company”), 9 (“Agreement to Arbitrate”) and 10 (“General
Provisions”) of this Agreement and Section 6 of the Severance Benefits Agreement
shall survive termination of Executive’s employment by or service to the
Company.
          (g) Entire Agreement. Together with the Severance Benefits Agreement
and the Exhibits hereto, this Agreement constitutes the entire agreement between
the parties in respect of the subject matter contained herein and therein and
supersede all prior or simultaneous representations, discussions, negotiations,
and agreements, whether written or oral, between the Company and Executive. This
Agreement may be amended or modified only

9



--------------------------------------------------------------------------------



 



with the written consent of Executive and an authorized representative of the
Company. No oral waiver, amendment or modification will be effective under any
circumstances whatsoever.
          (h) Code Section 409A.
               (i) Notwithstanding anything contained in this Agreement to the
contrary, to the maximum extent permitted by applicable law, amounts payable to
Executive pursuant to this Agreement shall be made in reliance upon Treas. Reg.
Section 1.409A-1(b)(9) (“Separation Pay Plans”) or Treas. Reg.
Section 1.409A-1(b)(4) (“Short-Term Deferrals”). However, to the extent any such
payments are treated as non-qualified deferred compensation subject to
Section 409A of the Code, then if Executive is deemed at the time of his
Separation from Service to be a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code, then to the extent delayed commencement of
any portion of the benefits to which Executive is entitled under this Agreement
is required in order to avoid a prohibited distribution under
Section 409A(a)(2)(B)(i) of the Code, such portion of Executive’s termination
benefits shall not be provided to Executive prior to the earlier of (A) the
expiration of the six-month period measured from the date of Executive’s
Separation from Service or (B) the date of Executive’s death. Upon the earlier
of such dates, all payments deferred pursuant to this Section 10(h)(i) shall be
paid in a lump sum to Executive. The determination of whether Executive is a
“specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code as of
the time of his Separation from Service shall made by the Company in accordance
with the terms of Section 409A of the Code and applicable guidance thereunder
(including without limitation Treas. Reg. Section 1.409A-1(i) and any successor
provision thereto).
               (ii) Notwithstanding anything to the contrary in this Agreement,
in-kind benefits and reimbursements provided under this Agreement during any tax
year of Executive shall not affect in-kind benefits or reimbursements to be
provided in any other tax year of Executive and are not subject to liquidation
or exchange for another benefit. Notwithstanding anything to the contrary in
this Agreement, reimbursement requests must be timely submitted by Executive
and, if timely submitted, reimbursement payments shall be made to Executive as
soon as administratively practicable following such submission, but in no event
later than the last day of Executive’s taxable year following the taxable year
in which the expense was incurred. In no event shall Executive be entitled to
any reimbursement payments after the last day of Executive’s taxable year
following the taxable year in which the expense was incurred. This Section shall
only apply to in-kind benefits and reimbursements that would result in taxable
compensation income to Executive.
               (iii) This Agreement is intended to be written, administered,
interpreted and construed in a manner such that no payment or benefits provided
under the Agreement become subject to (A) the gross income inclusion set forth
within Code Section 409A(a)(1)(A) or (B) the interest and additional tax set
forth within Code Section 409A(a)(1)(B) (together, referred to herein as the
“Section 409A Penalties”), including, where appropriate, the construction of
defined terms to have meanings that would not cause the imposition of
Section 409A Penalties. For purposes of Section 409A of the Code (including,
without limitation, for purposes of Treasury Regulation
Section 1.409A-2(b)(2)(iii)), each payment that Executive may be eligible to
receive under this Agreement shall be treated as a separate and distinct
payment.

10



--------------------------------------------------------------------------------



 



               (iv) If the Company and Executive determine that any compensation
or benefits payable under this Agreement may be or become subject to Code
Section 409A and related Department of Treasury guidance, the Company and
Executive agree to amend this Agreement or adopt other policies or procedures
(including amendments, policies and procedures with retroactive effect), or take
such other actions as the Company and Executive deem necessary or appropriate to
(A) exempt the compensation and benefits payable under this Agreement from Code
Section 409A and/or preserve the intended tax treatment of the compensation and
benefits provided with respect to this Agreement, or (B) comply with the
requirements of Code Section 409A and related Department of Treasury guidance.
          (i) Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
          (j) Taxes. All compensation payable to Executive hereunder shall be
subject to applicable tax withholding.
          (k) RIGHT TO ADVICE OF COUNSEL. EXECUTIVE ACKNOWLEDGES THAT HE HAS THE
RIGHT, AND IS ENCOURAGED, TO CONSULT WITH HIS LAWYER; BY HIS SIGNATURE BELOW,
EXECUTIVE ACKNOWLEDGES THAT HE UNDERSTANDS THIS RIGHT AND HAS EITHER CONSULTED
WITH A LAWYER OR DETERMINED NOT TO DO SO.
          (l) Unemployment Claim. If Executive makes a claim for unemployment
benefits, the Company will not oppose such claim by contending that he was
terminated for reasons making him ineligible for such benefits.
[Remainder of Page Intentionally Left Blank]

11



--------------------------------------------------------------------------------



 



     THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.

            CRICKET COMMUNICATIONS, INC.
    Dated: January 17, 2011  By:   /s/ Leonard C. Stephens         Name:  
Leonard C. Stephens        Title:   Senior Vice President, Human Resources     
  LEAP WIRELESS INTERNATIONAL, INC.
    Dated: January 17, 2011  By:   /s/ Leonard C. Stephens         Name:  
Leonard C. Stephens        Title:   Senior Vice President, Human Resources     
  EXECUTIVE
    Dated: January 17, 2011  /s/ Albin F. Moschner       Albin F. Moschner
      Address: 660 Northcroft Court
                  Lake Forest, IL 60045   

12



--------------------------------------------------------------------------------



 



EXHIBIT A
FIRST RELEASE
     1. General Release of Claims. In consideration of the benefits under
Sections 3(b) and (c) of the Employment and Retirement Transition Agreement (the
“Agreement”), effective as of January 17, 2011, by and among Leap Wireless
International, Inc. (“Leap”), Cricket Communications, Inc. (“Cricket”)
(collectively, the “Companies”) and Albin F. Moschner (“Executive”), Executive
does hereby for himself or herself and his or her spouse, beneficiaries, heirs,
successors and assigns, release, acquit and forever discharge the Companies and
their respective stockholders, officers, directors, managers, employees,
representatives, related entities, successors and assigns, and all persons
acting by, through or in concert with them (the “Releasees”) of and from any and
all claims, actions, charges, complaints, causes of action, rights, demands,
debts, damages, or accountings of whatever nature, except for criminal activity,
known or unknown, which Executive may have against the Releasees based on any
actions or events which occurred prior to the date of this General Release,
including, but not limited to, those related to, or arising from, Executive’s
employment with the Companies, or his resignation therefrom, any claims under
Title VII of the Civil Rights Act of 1964, the Federal Age Discrimination and
Employment Act and the California Fair Employment and Housing Act, but excluding
claims under the Agreement (collectively, “Claims”). This General Release shall
not, however, constitute a waiver of any of Executive’s rights under the
Agreement or under the terms of any employee benefit plan of the Companies in
which Executive is a participant.
     2. Release of Unknown Claims. In addition, Executive expressly waives all
rights under Section 1542 of the Civil Code of the State of California, which
reads as follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
     3. Older Worker’s Benefit Protection Act. Executive agrees and expressly
acknowledges that this General Release includes a waiver and release of all
claims which Executive has or may have under the Age Discrimination in
Employment Act of 1967, as amended, 29 U.S.C. § 621, et seq. (“ADEA”). The
following terms and conditions apply to and are part of the waiver and release
of the ADEA claims under this General Release:
          (a) That the Agreement and this General Release are written in a
manner calculated to be understood by Executive.
          (b) The waiver and release of claims under the ADEA contained in this
General Release do not cover rights or claims that may arise after the date on
which Executive signs this General Release.
          (c) The Agreement provides for consideration in addition to anything
of value to which Executive is already entitled.

 



--------------------------------------------------------------------------------



 



          (d) Executive is advised to consult an attorney before signing this
General Release.
          (e) Executive is afforded twenty-one (21) days after Executive is
provided with this General Release to decide whether or not to sign this General
Release. If Executive executes this General Release prior to the expiration of
such period, Executive does so voluntarily and after having had the opportunity
to consult with an attorney
          (f) Executive will have the right to revoke this General Release
within seven (7) days of signing this General Release. In the event this General
Release is revoked, this General Release will be null and void in its entirety,
and Executive will not receive the benefits described in Sections 3(b) and
(c) of the Agreement.
          (g) If Executive wishes to revoke the General Release, Executive shall
deliver written notice stating his or her intent to revoke this General Release
to Cricket’s Chief Executive Officer or Senior Vice President, Human Resources
on or before the seventh (7th) day after the date hereof.
     4. No Assignment of Claims. Executive represents and warrants to the
Releasees that there has been no assignment or other transfer of any interest in
any Claim which Executive may have against the Releasees, or any of them, and
Executive agrees to indemnify and hold the Releasees harmless from any
liability, claims, demands, damages, costs, expenses and attorneys’ fees
incurred as a result of any person asserting any such assignment or transfer of
any rights or Claims under any such assignment or transfer from such party.
     5. No Suits or Actions. Executive agrees that if he hereafter commences,
joins in, or in any manner seeks relief through any suit arising out of, based
upon, or relating to any of the Claims released hereunder, or in any manner
asserts against the Releasees any of the Claims released hereunder, then he will
pay to the Releasees against whom such suit or Claim is asserted, in addition to
any other damages caused thereby, all attorneys’ fees incurred by such Releasees
in defending or otherwise responding to said suit or Claim.
     6. No Admission. Executive further understands and agrees that neither the
payment of money nor the execution of this Release shall constitute or be
construed as an admission of any liability whatsoever by the Releasees.

            EXECUTIVE

      Albin F. Moschner
      Date:

 

 



--------------------------------------------------------------------------------



 



         

EXHIBIT B
SECOND RELEASE
     1. General Release of Claims. In consideration of the benefits under
Section 4(b) of the Employment and Retirement Transition Agreement (the
“Agreement”), effective as of January 17, 2011, by and among Leap Wireless
International, Inc. (“Leap”), Cricket Communications, Inc. (“Cricket”)
(collectively, the “Companies”) and Albin F. Moschner (“Executive”), Executive
does hereby for himself or herself and his or her spouse, beneficiaries, heirs,
successors and assigns, release, acquit and forever discharge the Companies and
their respective stockholders, officers, directors, managers, employees,
representatives, related entities, successors and assigns, and all persons
acting by, through or in concert with them (the “Releasees”) of and from any and
all claims, actions, charges, complaints, causes of action, rights, demands,
debts, damages, or accountings of whatever nature, except for criminal activity,
known or unknown, which Executive may have against the Releasees based on any
actions or events which occurred prior to the date of this General Release,
including, but not limited to, those related to, or arising from, Executive’s
employment with the Companies, or his resignation therefrom, any claims under
Title VII of the Civil Rights Act of 1964, the Federal Age Discrimination and
Employment Act and the California Fair Employment and Housing Act, but excluding
claims under the Agreement (collectively, “Claims”). This General Release shall
not, however, constitute a waiver of any of Executive’s rights under the
Agreement or under the terms of any employee benefit plan of the Companies in
which Executive is a participant.
     2. Release of Unknown Claims. In addition, Executive expressly waives all
rights under Section 1542 of the Civil Code of the State of California, which
reads as follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
     3. Older Worker’s Benefit Protection Act. Executive agrees and expressly
acknowledges that this General Release includes a waiver and release of all
claims which Executive has or may have under the Age Discrimination in
Employment Act of 1967, as amended, 29 U.S.C. § 621, et seq. (“ADEA”). The
following terms and conditions apply to and are part of the waiver and release
of the ADEA claims under this General Release:
          (a) That the Agreement and this General Release are written in a
manner calculated to be understood by Executive.
          (b) The waiver and release of claims under the ADEA contained in this
General Release do not cover rights or claims that may arise after the date on
which Executive signs this General Release.
          (c) The Agreement provides for consideration in addition to anything
of value to which Executive is already entitled.

 



--------------------------------------------------------------------------------



 



          (d) Executive is advised to consult an attorney before signing this
General Release.
          (e) Executive is afforded twenty-one (21) days after Executive is
provided with this General Release to decide whether or not to sign this General
Release. If Executive executes this General Release prior to the expiration of
such period, Executive does so voluntarily and after having had the opportunity
to consult with an attorney
          (f) Executive will have the right to revoke this General Release
within seven (7) days of signing this General Release. In the event this General
Release is revoked, this General Release will be null and void in its entirety,
and Executive will not receive the benefits described in Section 4(b) of the
Agreement.
          (g) If Executive wishes to revoke the General Release, Executive shall
deliver written notice stating his or her intent to revoke this General Release
to Cricket’s Chief Executive Officer or Senior Vice President, Human Resources
on or before the seventh (7th) day after the date hereof.
     4. No Assignment of Claims. Executive represents and warrants to the
Releasees that there has been no assignment or other transfer of any interest in
any Claim which Executive may have against the Releasees, or any of them, and
Executive agrees to indemnify and hold the Releasees harmless from any
liability, claims, demands, damages, costs, expenses and attorneys’ fees
incurred as a result of any person asserting any such assignment or transfer of
any rights or Claims under any such assignment or transfer from such party.
     5. No Suits or Actions. Executive agrees that if he hereafter commences,
joins in, or in any manner seeks relief through any suit arising out of, based
upon, or relating to any of the Claims released hereunder, or in any manner
asserts against the Releasees any of the Claims released hereunder, then he will
pay to the Releasees against whom such suit or Claim is asserted, in addition to
any other damages caused thereby, all attorneys’ fees incurred by such Releasees
in defending or otherwise responding to said suit or Claim.
     6. No Admission. Executive further understands and agrees that neither the
payment of money nor the execution of this Release shall constitute or be
construed as an admission of any liability whatsoever by the Releasees.

            EXECUTIVE

      Albin F. Moschner
      Date:

 

 